                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


Jared Goyette, Craig Lassig, Michael                           Court File No. 20-cv-01302
Shum, Katie Nelson, Tannen Maury,                                           (WMW/DTS)
Stephen Maturen, and The
Communications Workers of America,
On behalf of themselves and other
similarly situated individuals,

               Plaintiffs,
        v.                                               PLAINTIFFS’ RESPONSE IN
                                                            OPPOSITION TO STATE
 City of Minneapolis; Minneapolis Chief                  DEFENDANTS’ MOTION TO
 of Police Medaria Arradondo in his                                      DISMISS
 individual and official capacity;
 Minneapolis Police Lieutenant Robert
 Kroll, in his individual and official
 capacity; the Police Officers Federation
 of Minneapolis; Minnesota Department of
 Public Safety Commissioner John
 Harrington, in his individual and official
 capacity, Minnesota State Patrol Colonel
 Matthew Langer, in his individual and
 official capacity; and John Does 1–4, in
 their individual and official capacities.

               Defendants.


                                    INTRODUCTION

       Four days after the murder of George Floyd, the eyes of the world were on

Minnesota. Worried and uneasy, Americans rose from sleep and turned on the news. What

they saw shocked the nation. Right there, on live national television, agents of the state of

Minnesota arrested CNN journalist Omar Jimenez without the slightest hint of justification.

This brazen attack on the press was not an isolated incident. As Plaintiffs have exhaustively


                                              1
detailed in their Second Amended Complaint, state and local Defendants engaged in a

pattern and practice of targeting journalists with arrests, threats, force, and violence.

       We’ve seen this before. During times of great strife and rapid change, authorities

often target the press. Early in our nation’s history, more than two dozen government critics

and journalists were prosecuted under the ignominious Alien and Sedition Acts. Journalists

were arrested and harassed during the Civil War, e.g., Ex parte McCardle, 74 U.S. 506

(1869), and during World War I and II, e.g., Abrams v. United States, 250 U.S. 616 (1919)

(Holmes, J., dissenting). And news reporters faced down mortal threats again during the

first Civil Rights movement 60 years ago. The late U.S. Rep. John Lewis, describing his

Freedom Ride into Montgomery, Alabama, recalled that “[i]t was very dangerous to be a

reporter.” Civil rights leader John Lewis celebrates Pulitzer Centennial at Poynter, Tampa

Bay Times, Mar. 30, 2016.1 Journalists were beaten first, he said: “If you had a pencil and

a pad and if you had cameras, they would take the cameras and smash the cameras. And I

saw reporters and photographers left lying in the street bleeding. And then they turned on

us.” Id.

       George Floyd’s murder, and the rise of the Black Lives Matter movement, have

brought us to a similar point in history. And once again, attacks on the press have followed.

The question before us is whether we can heed history’s lessons. The public relies on

journalists to understand current events and make informed decisions. “The Free Speech

Clause exists principally to protect discourse on public matters.” Brown v. Entm’t Merch.


1
            https://www.tampabay.com/things-to-do/events/civil-rights-leader-john-lewis-
celebrates-pulitzer-centennial-at-poynter/2271182/.
                                              2
Ass’n, 564 U.S. 786, 790 (2011). It reflects “a profound national commitment to the

principle that debate on public issues should be uninhibited, robust, and wide-open.” New

York Times Co. v. Sullivan, 376 U.S. 254, 270 (1964). It is “[p]remised on mistrust of

governmental power.” Citizens United, 558 U.S. at 340, and “ensure[s] that…individual

citizen[s] can effectively participate in and contribute to our republican system of self-

government,” Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 604 (1982). Unless

the constitutional rights of journalists are protected, the public’s ability to participate

meaningfully as citizens in a constitutional democracy will be severely diminished.

      It is in light of this history and these background principles that the State

Defendants’ motion to dismiss comes into focus. The motion should be denied in its

entirety. Plaintiffs have plausibly claimed that State Defendants’ pattern and practice of

targeting the press violates the First, Fourth, and Fourteenth Amendments. Plaintiffs have

also plausibly stated conspiracy and supervisory-liability claims against Defendants

Harrington and Langer. Harrington’s and Langer’s deliberate indifference to and tacit

authorization of their subordinates’ misconduct caused Plaintiffs’ First, Fourth, and

Fourteenth Amendment rights to be violated. For these same reasons, Harrington and

Langer have no entitlement to qualified immunity. Finally, State Defendants cannot

insulate themselves from Plaintiffs’ claims for prospective relief. As the Ninth Circuit

recently held in another case challenging the unconstitutional treatment of journalists

covering protests of George Floyd’s murder, “[journalists’] risk of future injury is not

speculative.” Index Newspapers LLC v. United States Marshals Serv., --- F.3d ----, No. 20-

35739, 2020 WL 5988501, at *4 (9th Cir. Oct. 9, 2020). Where, as here, there is “evidence

                                            3
of [a] sustained pattern of conduct that resulted in numerous injuries to members of the

press,” and that pattern of conduct has chilled the exercise of First Amendment rights,

Plaintiffs have standing to seek injunctive relief. Id.

       For these reasons, Defendants’ motion to dismiss should be denied.

                               FACTUAL BACKGROUND

       Plaintiffs’ Second Amended Complaint (“SAC”) alleges in great detail, over 114

pages, the many violations of Plaintiffs’ constitutional rights and the many actions and

failures of Defendants that led to them. Plaintiffs here will only summarize the allegations

in their complaint, focusing on those relevant to State Defendants, and refer the Court to

the SAC for all other pertinent allegations.

       In the days following Minneapolis police officers’ killing of George Floyd on May

25, 2020, thousands of people gathered across Minneapolis to protest and mourn Mr.

Floyd’s murder. SAC ¶¶ 17–19. As the protests built in intensity, the growing public unrest

became international breaking news and members of the media from around the world

arrived to cover the demonstrations and the government’s response. Id. ¶¶ 19–20.

       When tensions between protesters and law enforcement continued to grow,

Governor Tim Walz and the mayor of Minneapolis issued curfew orders. Id. ¶¶ 27–30.

These orders expressly exempted the news media from the curfew, id. ¶¶ 29–30, and

members of the press continued to cover the demonstrations, capturing law enforcement

officers’ often brutal response to the protests on video, in photos, and in their reporting.

       That’s not all they captured. Although the media was exempted from the curfew

orders, the Minneapolis Police Department (MPD), the Minnesota State Patrol, and other

                                               4
law enforcement agencies aggressively and intentionally targeted reporters covering the

demonstrations. The attacks journalists suffered—being shot at with tear gas, pepper spray,

and other chemical agents, id. ¶¶ 54–83; fired on with rubber bullets, beanbag rounds, and

other so-called “less lethal” projectiles, id.; arrested on and off live television, id. ¶¶ 40–

53; and subjected to intimidation and threats, id. ¶¶ 92–95—became part of the stories that

they reported. These brazen attacks on the press drew swift condemnation, with Governor

Walz personally apologizing for Omar Jimenez’s arrest. Id. ¶¶ 24, 41. Governor Walz

recognized that “there is absolutely no reason something like this should happen,” and that

“we have got to ensure that there is a safe spot for journalism to tell this story.” Id.

       The State Patrol—which is overseen by Defendant John Harrington as the

Minnesota Commissioner of Public Safety, and by Defendant Colonel Matthew Langer as

the patrol’s commander, id. ¶¶ 12–13—stated that it was “reviewing the incidents involving

our troopers in an effort to prevent similar incidents in the future.” Id. ¶ 142. That review

comes years too late. The State Patrol has unconstitutionally infringed on the rights of

reporters under nearly identical circumstances and in nearly identical ways at least twice

in the past five years. In 2015, troopers arrested reporter Jack Highberger in the middle of

a live shot, while he reported on protests about the MPD’s killing of Jamar Clark. Id. ¶ 148.

The incident was reminiscent of what John Lewis witnessed during the Freedom Ride: like

the journalists who were singled out and attacked before other Freedom Riders were turned

on, Highberger was arrested before the trooper arrested anyone else. Id. The incident report

states that the arresting trooper was instructed by his commanding officer “to first arrest

[the] male with a video camera.” Id. Like his predecessors at the Freedom Ride, Highberger

                                               5
was clearly targeted because he was in the act of reporting. Id. Highberger’s arrest received

national media attention and was widely reported locally. Id.

       Two years later, at another protest following another high-profile police killing, the

State Patrol arrested two journalists—Susan Du and David Clarey—and seized their

camera, notes, and laptop. The State Patrol detained the journalists even though they

identified themselves as members of the press. Id. ¶ 151. There is no evidence—and the

State Defendants do not claim to have any—that any troopers were investigated or

disciplined for these unlawful arrests, or that additional training or supervision on the limits

the Constitution places on troopers’ interactions with the press during protests was

implemented. Id. ¶¶ 148, 151.

       As it had done in response to the protests of the killings of Jamar Clark and Philando

Castile, the State Patrol supported and supervised local law enforcement during the

demonstrations after George Floyd’s murder. Law enforcement agencies created the Multi-

Agency Command Center (“MACC”), which included the MPD and Minnesota

Department of Public Safety and State Patrol, to respond to the Floyd protests. Id. ¶ 34.

       Harrington had functional control of law enforcement’s response to the protests. Id.

¶ 35. Under Harrington’s and Langer’s watch, the State Patrol coordinated with the MPD

and the other Defendants and determined how they would respond to demonstrators and

members of the media reporting on the events. Id. ¶¶ 32–33. In legislative testimony that

Harrington provided after the protests, Harrington explained that the State Patrol and other

agencies under his command acted “in concert” with the MPD. Id. Harrington and his staff

communicated directly with the MPD: they vetted requests from the MPD about missions

                                               6
that it wanted to take and then informed the MPD whether it could take on the missions.

Id. Senior MPD officials were always present at the MACC to facilitate coordination with

the State Patrol and other state agencies as the protests unfolded. Id. Like their command

staffs, MPD officers and state troopers worked side-by-side, providing a unified response

to the demonstrations. Id. ¶ 36.

          That response included scores of direct assaults on journalists. These were not

isolated incidents. A pattern consistent with what Highberger, Clarey, and Du experienced

emerged in which state troopers flagrantly violated the constitutional rights of people who

were unmistakably identifiable as members of the media. In addition to its arrest of Omar

Jimenez, the State Patrol also arrested WCCO videographer Tom Aviles even though he

had identified himself as a member of the press, was carrying a large video camera, was

not obstructing law enforcement, and was more than 50 yards from any protesters. Id. ¶ 44.

The violations were not limited to false arrests. Working in unison and without providing

any warning, the State Patrol and MPD fired tear gas and rubber bullets at a cluster of

photographers clearly identifiable as journalists and not standing near protesters. Id. ¶¶ 57–

59. One officer, standing only fifteen feet away from freelance photographer Philip

Montgomery, intentionally shot Montgomery in the chest with a less-lethal projectile. Id.

Similarly, officers fired on—and hit—Carolyn Cole, Molly Hennessy-Fiske, and other

journalists with less-lethal projectiles and pepper spray from mere feet away, even though

they were wearing their press credentials and shouting that they were reporters. Id. ¶¶ 60–

64, 75.



                                              7
       The Defendants had ample notice that state troopers and other law enforcement

officers were brazenly and knowingly violating reporters’ constitutional rights. Attacks on

journalists in the first two days after Floyd’s murder received widespread coverage on

social media and by the press, including by Time Magazine. Id. ¶¶ 54–56.

       But the attacks continued, and soon the named individual Plaintiffs were added to

the growing list of reporters who were shot, harassed, and arrested. Id. ¶¶ 105–12 (Jared

Goyette); 113–20 (Craig Lassig, Tanner Maury, and Stephen Maturen); 121–22 (Michael

Shum); 123–29 (Katie Nelson). Lassig, Maury, and Maturen were falsely arrested—Maury

and Maturen believe by the State Patrol. And with the State Patrol and MPD again working

in tandem, officers terrorized Shum and Nelson, firing tear gas and projectiles at them,

even though they clearly were press and not protesters. Indeed, after Nelson told officers

that she was “press,” an officer yelled that he was “gonna get her.” Id. ¶ 128.

       Officers’ attacks on the press were deliberate, coordinated attempts to silence and

retaliate against reporters. Even though officers knew that Plaintiffs and other reporters

were members of the press, officers frequently assaulted them without providing dispersal

orders or giving them a reasonable opportunity to leave the protest sites. See, e.g., id. ¶¶

58, 106, 121. Most Plaintiffs and many putative class members live and continue to work

as journalists in the Twin Cities. Id. ¶¶ 1–4, 6, 8. Plaintiffs intend to cover future

newsworthy events in Minnesota, including both small- and large-scale protests, but, given

Defendants’ deeply entrenched policy and practice of targeting journalists, they reasonably

fear that they will be subjected to similar unlawful actions by Defendants in the future. Id.

¶ 8. Many of the journalists who were victims of police violence during the Floyd protests

                                             8
are members of Plaintiff The Communication Workers of America and its affiliate union

News-Guild CWA. Id. ¶ 131.

                                        ARGUMENT

I.     Standard of Review.

       In reviewing a motion to dismiss for failure to state a claim, the Court must assume

that all of the facts alleged in the complaint are true and evaluate whether the complaint

“state[s] a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The facts

alleged need not be detailed, but merely “enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. In making these determinations, the Court

must construe the complaint liberally in the light most favorable to the plaintiffs. In re Pre-

Filled Propane Tank Antitrust Litig., 860 F.3d 1059, 1070 (8th Cir. 2017).

       Where, as here, a motion to dismiss under Rule 12(b)(1) presents a “facial attack”

to the court’s jurisdiction, “the non-moving party receives the same protections as it would

defending against a motion brought under Rule 12(b)(6).” Osborn v. United States, 918

F.2d 724, 729 n.6 (8th Cir. 1990).

II.    Harrington and Langer are Liable in their Individual Capacities for Violations
       of Plaintiffs’ First, Fourth, and Fourteenth Amendment Rights.

       Plaintiffs have plausibly alleged that Harrington and Langer are liable in their

individual capacities for violating Plaintiffs’ First, Fourth, and Fourteenth Amendment

rights. Other than Plaintiffs’ procedural due-process claim, Harrington and Langer have

not contested the viability of Plaintiffs’ underlying constitutional claims. They have


                                               9
therefore forfeited any arguments concerning those claims in their reply. See Hodges v.

Dep’t of Corrs., No. 0:20-cv-0090-WMW-KMM, 2020 WL 4459275, at *5 (D. Minn. May

28, 2020) (“Issues raised for the first time in a reply brief are generally deemed to have

been waived.”), report and recommendation adopted, 2020 WL 4432951 (D. Minn. July

31, 2020). Their protestations about Plaintiffs’ supervisory-liability and conspiracy claims

fail in their own right. The State Defendants’ motion should be denied.

III.   Defendants Violated Plaintiffs’ First Amendment Rights.

       A.     First Amendment Right of Access and Right to Record the Police.

       Public streets and sidewalks “occupy a ‘special position in terms of First

Amendment protection’ because of their historic role as sites for discussion and debate.”

McCullen v. Coakley, 573 U.S. 464, 476 (2014) (quoting United States v. Grace, 461 U.S.

171, 180 (1983)). “Consistent with the traditionally open character of public streets and

sidewalks”—and with their status as traditional public fora—the Supreme Court has “held

that the government’s ability to restrict speech in these locations is ‘very limited.’” Id.

(quoting Grace, 461 U.S. at 177).

       Those limitations depend on whether the restriction is based on content. Content-

based restrictions are subject to strict scrutiny: they pass constitutional muster only when

they are necessary to achieve a compelling governmental interest and are narrowly tailored

to meet that aim. See Perry Educ. Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37, 45

(1983). By contrast, content-neutral restrictions that regulate the time, place, and manner

of expression are permissible, but only when they “are narrowly tailored to serve a



                                            10
significant government interest, and leave open ample alternative channels of

communication.” Id.

       Documenting protests and recording the police in public constitute expressive

activities protected under the First Amendment. Case after case confirms that there is a

clearly established First Amendment right to engage in these activities. See, e.g., Chestnut

v. Wallace, 947 F.3d 1085, 1090–91 (8th Cir. 2020); Fields v. City of Philadelphia, 862

F.3d 353, 356 (3d Cir. 2017); Turner v. Lieutenant Driver, 848 F.3d 678, 688 (5th Cir.

2017); ACLU of Illinois v. Alvarez, 679 F.3d 583, 594–96 (7th Cir. 2012); Glik v. Cunniffe,

655 F.3d 78, 82 (1st Cir. 2011); Smith v. City of Cumming, 212 F.3d 1332, 1333 (11th Cir.

2000); Fordyce v. City of Seattle, 55 F.3d 436, 439 (9th Cir. 1995).

       Plaintiffs have plausibly alleged that Defendants violated their right to access and

document protests and record the police. The Defendants’ actions constituted

unconstitutional content-based discrimination. They targeted Plaintiffs and other

journalists based on their status as members of the media and the content of their expressive

activity. See, e.g., SAC ¶¶ 47 (“Roll on your side, Mr. Journalist. You’re going to be

charged with, I don’t know, breaking curfew.”), 85 (“Davis identified himself as a member

of the media, and the officer ‘laid on the trigger for a few seconds’ spraying Davis directly

in the face [with pepper spray].”), 156. Even if the defendants had a compelling interest in

taking such actions—though it is hard to imagine what that interest might be—their policy

of arresting and using force against Plaintiffs and other members of the press were not

necessary or narrowly tailored to meet that aim. They arrested and detained, shot and

shoved, and threatened and intimidated reporters even when it was abundantly clear that

                                             11
they were press and not protesters, posed no threat to law enforcement, and were nowhere

near protesters. And even if construed as content-neutral time, place, and manner

restrictions, Defendants’ actions still violate the First Amendment. Their policies and

practices of targeting journalists were neither narrowly tailored to any significant

governmental interest; nor did they leave open any—much less ample—alternative

channels of communication. See SAC ¶¶ 24, 41 (Gov. Walz apology, recognizing that

“even if you’re clearing an area, we have got to ensure that there is a safe spot for

journalism to tell the story,” and that the State had failed to provide that safe spot). State

and City officers violently attacked and forcibly removed Plaintiffs from the streets,

preventing them from recording and reporting on protests and law enforcement’s response

to them. See Index Newspapers, --- F.3d ----, 2020 WL 5988501, at *10–11 (holding that

government failed to show dispersal orders were narrowly tailored).

       B.     First Amendment Retaliation.

       The First Amendment also prohibits government actors from retaliating against

people who exercise their First Amendment rights. Peterson v. Kopp, 754 F.3d 594, 602

(8th Cir. 2014); Hartman v. Moore, 547 U.S. 250, 256 (2006). To establish a claim for First

Amendment retaliation, plaintiffs must show that: (1) they engaged in a protected activity;

(2) government officials acted against them in a way that would chill a person of ordinary

firmness from continuing in the activity; and (3) the officials’ actions were motivated at

least in part by the exercise of the protected activity. Id. The ordinary-firmness test is “an

objective one, not subjective.” Garcia v. City of Trenton, 348 F.3d 726, 729 (8th Cir. 2003).

In terms of causation, “a plaintiff must show that the retaliatory motive was a ‘substantial

                                             12
factor’ or ‘but-for cause’ of the adverse action.” Id. In cases of retaliatory arrest, plaintiffs

also must prove a lack of probable cause or arguable probable cause. Id.

       Plaintiffs have plausibly alleged all three elements of their retaliation claims.

       First, by documenting police encounters with the public, and in accessing public

fora, Plaintiffs engaged in protected activities. See, e.g., Chestnut, 947 F.3d at 1090–91.

       Second, State and City officers have taken a raft of actions that would chill a person

of ordinary firmness from continuing in these activities. They shot rubber bullets and less-

lethal projectiles at Plaintiffs; used chemical agents and physical force against them;

threatened and intimidated them; arrested and detained them; and searched and seized their

photography equipment. A person of ordinary firmness subjected to any of these shocking

and dangerous actions would be deterred from continuing to document the police and

protests. See, e.g., Peterson, 754 F.3d at 602 (holding that a police officer who pepper

sprayed someone would chill a person of ordinary firmness); Hoyland v. McMenomy, 869

F.3d 644, 657 (8th Cir. 2017) (“[T]here can be little doubt that being arrested for exercising

the right to free speech would chill a person of ordinary firmness.” (quotation omitted));

Santiago v. Blair, 707 F.3d 984, 992 (8th Cir. 2013) (recognizing long line of circuit

precedent holding that threats to safety can chill a person of ordinary firmness).

       Third, Defendants’ actions were motivated by Plaintiffs’ First Amendment-

protected activities. Officers threatened and deliberately targeted Plaintiffs and other

reporters in full knowledge of their status as members of the press, warranting the inference

that they took these actions to intimidate Plaintiffs and other reporters into leaving the



                                               13
protest areas and ceasing their First Amendment activity. See, e.g., SAC ¶¶ 47, 156; Index

Newspapers, --- F.3d ----, 2020 WL 5988501, at *6–7.

       Finally, as described more fully below, there was neither probable cause nor

arguable probable cause to arrest Lassig, Maury, or Maturen, since the arresting officers

knew they were members of the media, and they were not even arguably committing a

crime, because the curfew orders exempted members of the media.

IV.    Defendants Violated Plaintiffs’ Fourth Amendment Rights.

       Plaintiffs have plausibly pleaded Fourth Amendment claims for excessive force,

false arrest, and unreasonable search and seizure.

       A.     Excessive Force.

       “To establish a violation of the Fourth Amendment in a section 1983 action, the

claimant must demonstrate a seizure occurred and the seizure was unreasonable.” Moore

v. Indehar, 514 F.3d 756, 759 (8th Cir. 2008). “For purposes of the Fourth Amendment, a

seizure occurs whenever ‘an officer restrains an individual’s liberty through physical force

or a show of authority.’” Howard v. Kansas City Police Dep’t, 570 F.3d 984, 988 (8th Cir.

2009) (quoting McCoy v. City of Monticello, 342 F.3d 842, 846 (8th Cir. 2003)). Plaintiffs

were unquestionably seized through physical force and shows of authority: they were

shoved, sprayed with chemical agents, and shot with less-lethal projectiles.

       Officers’ use of force violates the Fourth Amendment if it is “objectively

unreasonable.” Tatum v. Robinson, 858 F.3d 544, 547 (8th Cir. 2017) (quoting Graham v.

Connor, 490 U.S. 386, 396 (1989)). Reasonableness depends on the circumstances

surrounding the use of force, “including the severity of the crime at issue, whether the

                                            14
suspect poses an immediate threat to the safety of the officers or others, and whether he is

actively resisting arrest or attempting to evade arrest by flight.” Id. (quoting Graham v.

Connor, 490 U.S. at 396).

       All three reasonableness factors weigh in favor of finding Defendants’ egregious

use of chemical agents, physical force, and less-lethal projectiles against Plaintiffs to be

unreasonable and excessive. Plaintiffs committed no crime, posed no threat, and presented

no resistance. It is clearly established that using these types and levels of force against

Plaintiffs was unconstitutional. See, e.g., Tatum v. Robinson, 858 F.3d 544, 550 (8th Cir.

2017) (holding that a jury could find pepper spraying to be unreasonable use of force where

all three Graham factors cut in favor of plaintiff); cf. Brown v. City of Golden Valley, 574

U.S. 491, 499 (8th Cir. 2009) (“[I]t is clearly established that force is least justified against

nonviolent misdemeanants who do not flee or actively resist arrest and pose little or no

threat to the security of the officers or the public.”).

       B.      Unlawful Seizure.

       Defendants also unlawfully seized Plaintiffs without reasonable suspicion, in

violation of the Fourth Amendment. A police officer may briefly stop a person if the officer

has reasonable suspicion that the person has committed or is committing a crime. United

States v. Hughes, 517 F.3d 1013, 1016 (8th Cir. 2008). “Reasonable suspicion must be

supported by ‘specific and articulable facts,’” with a particularized and objective basis. Id.

(quoting Terry v. Ohio, 392 U.S. 1, 21 (1968)). The reasonableness of an officer’s suspicion

depends on “the totality of the circumstances, in light of the officer’s experience.” United



                                               15
States v. Houston, 920 F.3d 1168, 1172 (8th Cir. 2019) (quoting United States v. Polite,

910 F.3d 384, 387 (8th Cir. 2018)).

         Plaintiffs were seized and their freedom of movement was terminated through

officers’ physical force and show of authority. Shum and Nelson, for instance, were seized

within the meaning of the Fourth Amendment several times. See SAC ¶ 124 (Officers shot

at Shum and Nelson, while Nelson was standing with her arms up yelling “press”); ¶ 128

(Officers boxed Shum and Nelson into street and blocked exits while Nelson waved her

arms above her head and yelled “We’re press!”). Because as members of the press Nelson

and Shum were permitted to be present and record the protests, and posed no threat or

obstacle to law enforcement, Defendants did not have reasonable suspicion to seize them.

         C.    False Arrest.

         Warrantless arrests are permissible under the Fourth Amendment only when they

are supported by probable cause. Borgman v. Kedley, 646 F.3d 518, 522–23 (8th Cir. 2011).

Officers are entitled to qualified immunity when there is at least arguable probable cause.

Id. An officer possesses probable cause to effectuate a warrantless arrest “when the totality

of the circumstances at the time of the arrest are ‘sufficient to lead a reasonable person to

believe that the defendant has committed or is committing an offense.’” Id. (quoting Fisher

v. Wal-Mart Stores, Inc., 619 F.3d 811, 186 (8th Cir. 2010)). Arguable probable cause

exists if an arrest “was based on an objectively reasonable—even if mistaken—belief that

the arrest was based in probable cause.” Ulrich v. Pope Cty., 715 F.3d 1054, 1059 (8th Cir.

2013).



                                             16
       Officers had neither probable cause nor arguable probable cause to arrest Lassig,

Maury, or Maturen.2 Officers arrested them for violating the curfew. SAC ¶ 119. But

because Plaintiffs were exempted from the curfew orders as members of the news media,

the officers did not have probable cause to arrest them. See SAC ¶¶ 27–30. Neither did they

have arguable probable cause, as Lassig, Maury, and Maturen “all had their press badges

displayed” and “verbally identified themselves as news media to the officers.” SAC ¶ 119.

In response, an officer told them, “We don’t fucking care.” Id. There were no other

plausible reasons to arrest them: they were standing in a parking lot otherwise devoid of

people, nowhere near any protesters or police officers. SAC ¶ 118. And they complied with

the officers’ commands. SAC ¶ 119. Under these circumstances, the officers were both

wrong and unreasonable in arresting Plaintiffs. See Walker v. City of Pine Bluff, 414 F.3d

989, 993 (8th Cir. 2005) (“No reasonable police officer could believe that he had arguable

probable cause to arrest” a person “for any…purported crime” when that person “stood at

considerable distance from police officers…, …spoke only when spoken to,

and…complied with [an officer’s] request for identification after pointing out that he had

done nothing wrong.”).




2
       State Defendants claim that they did not issue citations to Lassig, Maury, and
Maturen. Dkt. 57 at 3. But Maury and Maturen remember the officers as state troopers,
SAC ¶ 119 n.63, and the complaint must be construed in the light most favorable to them.
In any event, there is nothing inconsistent with officers from more than one agency being
present and involved in an arrest, especially under the circumstances at issue in this case.
                                            17
       D.     Unconstitutional Seizure of Property.

       A seizure of property occurs “when there is some meaningful interference with an

individual’s possessory interests in the property.” United States v. Jacobsen, 466 U.S. 109,

113 (1984). That is what happened here. Officers seized Lassig’s, Maury’s, and Maturen’s

photography gear and other belongings. SAC ¶ 119. The officers lacked reasonable

suspicion to make that seizure. See United States v. Morones, 355 F.3d 1108, 1111 (8th

Cir. 2004) (property seized without reasonable and articulable suspicion violates the Fourth

Amendment). For the reasons described above, the officers had no basis to be suspicious

of Plaintiffs’ photography gear or belongings.

       E.     Unconstitutional Search.

       Under the Fourth Amendment, “[t]he government must obtain a warrant before

searching an area where an individual has a reasonable expectation of privacy.” United

States v. Parker, 587 F.3d 871, 878 (8th Cir. 2009). Defendants did not satisfy that

requirement here. They searched Lassig’s, Maury’s, and Maturen’s belongings without a

warrant even though Plaintiffs had a reasonable expectation of privacy in those items. See

United States v. Voice, 622 F.3d 870, 877 (8th Cir. 2010) (“It is well-settled that Fourth

Amendment limitations on warrantless searches apply to luggage and other closed

containers outside the home.”). That violated the Fourth Amendment.

V.     Defendants Violated Plaintiffs’ Fourteenth Amendment Rights.

       A.     Procedural Due Process.

       Due process requires that prohibitions on movement must be defined in a way that

allows ordinary people to understand what conduct is permitted and must not encourage

                                            18
arbitrary or discriminatory enforcement. Kolender v. Lawson, 461 U.S. 352, 357 (1983).

These constitutional principles apply to “unwritten polic[ies],” no less than they apply to

statutes, ordinances, and formally promulgated rules. See Abdullah v. Cty. of St. Louis, 52

F. Supp. 3d 936, 946 (E.D. Mo. 2014) (concluding that unwritten keep-moving policy

violated due process). Officers must provide “a lawful order to disperse followed by a

reasonable opportunity to comply with that order” before detaining people at a protest. See

Barham v. Ramsey, 434 F.3d 565, 575 (D.C. Cir. 2006).

      These principles are controlling here. Plaintiffs were lawfully present during the

protests following George Floyd’s murder; the City and State Defendants arrested,

detained, and used shocking amounts and types of force on Plaintiffs and other members

of the media; and they did so without providing dispersal warnings or an opportunity for

Plaintiffs to leave. Defendants’ unwritten policies of targeting members of the press and

failing to give dispersal warnings did not provide constitutionally adequate notice of when

Plaintiffs and other members of the media would be subjected to assault or arrest. As in

Abdullah, these unwritten policies improperly empowered law enforcement officers to

exercise their authority in arbitrary and discriminatory ways—including retaliating against

members of the news media for engaging in First Amendment protected activity. See 52 F.

Supp. 3d at 945–46.

       Harrington and Langer argue that Plaintiffs’ procedural-due-process claim must be

dismissed because it is duplicative. Motion to Dismiss, Dkt. 57 at 22–23. That’s wrong.

Unlike their First or Fourth Amendment claims, Plaintiffs’ procedural-due-process claim

alleges that Defendants’ unwritten policies were prohibitions on movement that lacked

                                            19
constitutionally adequate notice. There is nothing anomalous about maintaining this claim

as an independent cause of action. See Abdullah, 52 F. Supp. 3d at 945–47 (concluding that

keep-moving policy violated both First and Fourteenth Amendments).

       B.     Substantive Due Process.

       To the extent any of Plaintiffs’ claims for excessive force do not fall under the

Fourth Amendment, they remain viable and are plausibly alleged as substantive-due-

process claims under the Fourteenth Amendment. See Graham v. Connor, 490 U.S. 386,

393–95 (1989). As with excessive-force claims arising under the Fourth Amendment, those

covered by the Fourteenth Amendment are analyzed under an objective-reasonableness

test. See Kingsley v. Hendrickson, 576 U.S. 389, 392 (2015). Although Kingsley nominally

concerned the applicable legal standard for a pretrial detainee’s excessive-force claim,

courts have understood it to set the standard for all excessive-force claims under the

Fourteenth Amendment. See Edrei v. Maguire, 892 F.3d 525, 537 (2d Cir. 2018) (“[W]e

now hold that Kingsley provides the appropriate standard for all excessive force claims

brought under the Fourteenth Amendment.”); Zubrod v. Hoch, 907 F.3d 568, 577 (8th Cir.

2018) (relying on Kingsley in excessive-force case outside of pretrial-detainee context);

Wilson v. Lamp, 901 F.3d 981, 989 (8th Cir. 2018) (same).

       Defendants’ uses of force against Plaintiffs were not objectively reasonable.

Because Plaintiffs were not resisting and could not reasonably be perceived to pose a threat

or security problem, and because officers did not attempt to limit the amount of force

used—indeed, they used more force even though they knew Plaintiffs were members of

the press, see, e.g., SAC ¶¶ 124, 128—that force was grossly disproportionate to what was

                                            20
needed. See Kingsley, 576 U.S. at 397 (describing the considerations that may bear on the

reasonableness inquiry).

VI.    Harrington and Langer Conspired to Violate Plaintiffs’ First, Fourth, and
       Fourteenth Amendment Rights.

       To establish a Section 1983 conspiracy claim, plaintiffs must show that: (1) the

defendant conspired with others to deprive them of their constitutional rights; (2) at least

one of the alleged co-conspirators engaged in an overt act in furtherance of the conspiracy;

and (3) the overt act injured the plaintiffs. White v. McKinley, 519 F.3d 806, 814 (8th Cir.

2008). Plaintiffs also must “prove a deprivation of a constitutional right or privilege.” Id.

       Although allegations of a conspiracy must be made with sufficient specificity and

factual support to suggest a meeting of the minds, Manis v. Sterling, 862 F.2d 679, 681

(1988), that requirement is not onerous. The factual basis neither need be extensive, 699

F.2d 434, 436 (8th Cir. 1983), nor depend on direct evidence; circumstantial evidence is

sufficient, Reasonover v. St. Louis Cty., 447 F.3d. 569, 582 (8th Cir. 2006). Nor must it be

shown “that each participant knew ‘the exact limits of the illegal plan.’” White, 519 F.3d

at 816 (quoting Larson by Larson v. Miller, 76 F.3d 1446, 1458 (8th Cir. 1996)). Plaintiffs

simply must “point to at least some facts” that suggest that the defendants reached an

understanding to violate plaintiffs’ rights. Nelson v. City of McGehee, 876 F.2d 56, 59 (8th

Cir. 1989); Bonenberger v. St. Louis Metropolitan Police Dep’t, 810 F.3d 1103, 1109 (8th

Cir. 2016). “[I]f there is a possibility the jury could infer [that there was a conspiracy] from

the circumstances,” “[t]he question of the existence of a conspiracy…should not be taken

from the jury.” White, 519 F.3d at 816 (quoting Larson, 76 F.3d at 1458).


                                              21
       Plaintiffs have plausibly pleaded their conspiracy claims against Harrington and

Langer. They have pointed to sufficient facts to show that Harrington and Langer reached

an understanding with the other Defendants to deprive Plaintiffs of their First, Fourth, and

Fourteenth Amendment rights. See SAC ¶¶ 32–36. And it cannot reasonably be contended

that a co-conspirator did not engage in an overt act that injured Plaintiffs and deprived them

of a constitutional right.

       Indeed, Harrington and Langer have argued only that Plaintiffs failed to allege

sufficient facts showing that Defendants reached an agreement to violate Plaintiffs’ rights.3

Not so. Plaintiffs have pointed to a bevy of facts demonstrating the depth and extent of

Defendants’ mutual understanding.

       These facts include that command staff from the State Patrol and MPD regularly

communicated with one another “regarding crowd control techniques, use of chemical


3
        The City Defendants have limited themselves to the same argument against the
conspiracy claims in their response to the motions to dismiss. See Dkt. 73 at 7. Their
argument fails for the same reasons, and the cases they cite for support are readily
distinguishable. Their reliance on Mershon v. Beasley, 994 F.2d 449 (8th Cir. 1993) is
misplaced. Unlike in Mershon, Plaintiffs do not base their conspiracy claims on “contacts,
by themselves and without more.” Id. at 452. Plaintiffs have alleged quite a lot “more”:
namely, that Harrington himself stated that “the State Patrol and other agencies under
command of the Department of Public safety acted ‘in concert’ with the MPD.” SAC ¶ 35.
Boone v. PCL Construction Services, Inc., No. Civ. 05-24, 2005 WL 1843354 (D. Minn.
Aug. 2, 2005) is similarly inapposite. In contrast to Boone, Plaintiffs have alleged that there
is a “link” between the Defendants’ actions, not mere knowledge or approval of one
another’s actions. Id. at *7. And Plaintiffs have not “[m]ere[ly] allu[ded]” to a conspiracy.
Magee v. Trs. of the Hamline Univ., 957 F. Supp. 2d 1047, 1058 (D. Minn. 2013). They
have pointed to sufficient facts showing that there was one, and that it included deliberately
targeting members of the press to deprive them of their constitutional rights.
        But the Court need not and should not reach the merits of the City’s argument, since
its “response” is procedurally improper for the reasons described in Plaintiffs’ response to
Defendant Kroll’s dismissal motion.
                                              22
agents, and tactical deployment of officers and troopers, including the protest responses

that resulted in the violation of constitutional rights.” SAC ¶ 33. Defendants’ coordination

and communication was no informal matter: they created the Multi-Agency Command

Center (“MACC”) to respond to the protests, id. ¶ 34, and MPD officials “were always

present at the MACC to facilitate coordination with the State Patrol,” id. ¶ 35. That unified

command included the Minnesota Department of Public Safety, State Patrol, and the MPD,

among other agencies. Id. The coordination between the State Patrol and the MPD extended

to the field, where their officers worked together to violate the constitutional rights of

members of the press. See, e.g., id. ¶¶ 36, 122.

       Moreover, Harrington himself explained that the State Patrol acted “in concert” with

the MPD, and that he and his staff, including Commander Langer, vetted requests from the

MPD and made decisions about missions the MPD would undertake. Id. ¶ 35. These

allegations are more than sufficient to state a claim for a conspiracy. As in Bonenberger,

where the Eighth Circuit held that the defendants’ statements could support a finding that

the defendants had reached an agreement, see 810 F.3d at 1109, so too here Harrington’s

remarks warrant the inference that Defendants reached an understanding that included

committing constitutional violations against members of the press.

       Of course, because these and other allegations support a conspiracy claim against

Harrington and Langer, they also show that there is nothing to their argument that Plaintiffs

failed to plead that they were personally involved in violating Plaintiffs’ rights. Eighth

Circuit precedent supports a finding that Harrington and Langer were personally involved.

See Jackson v. Nixon, 747 F.3d 537, 544–45 (8th Cir. 2014) (holding that supervisor’s

                                             23
statutory duty to administer and supervise prison system demonstrated his personal

involvement in and supervisory liability for violations arising from prison program). As

with the prison director in Jackson, Harrington was personally involved in the violations

through his position as the head of the MACC, which gave him “functional control of all

law enforcement responding to the protests.” SAC ¶ 35. Moreover, like the prison director

in Jackson, as the commissioner of public safety, Harrington had the statutory duty to

“provide training programs for the purpose of obtaining qualified personnel for the State

Patrol.” Minn. Stat. § 299D.03, subd. 6. And it was troopers’ lack of training that led to the

violations here.

VII.   Plaintiffs Have Stated Supervisory-Liability Claims Under the First, Fourth,
       and Fourteenth Amendments Against Harrington and Langer.

       Plaintiffs have plausibly alleged claims under Section 1983 for supervisory

liability.4 “[A] supervisor may be liable for the acts of a subordinate if injury is inflicted

upon the plaintiff as a result of a breach of the supervisor’s duty to train, supervise, or

control the actions of subordinates.” Hahn v. McLey, 737 F.2d 771, 773 (8th Cir. 1984)

(per curiam). Plaintiffs need not show that the supervisor knew about the constitutional

violations. Wever v. Lincoln Cty., 388 F.3d 601, 606 (8th Cir. 2004). Instead, they “must

demonstrate that the supervisor was deliberately indifferent to or tacitly authorized the


4
       Plaintiffs are not alleging Monell claims against Harrington and Langer.
Defendants’ suggestion that Plaintiffs’ supervisory-liability claims may be “an improper
extension of Monell liability, rather than…individual-capacity claim[s]” is incorrect. Dkt.
57 at 13. There is no question that individuals may be liable under Section 1983 for their
supervisory failures. See Clay v. Conlee, 815 F.2d 1164, 1170 (8th Cir. 1987) (“[W]hen
supervisory liability is imposed, it is imposed against the supervisory official in his
individual capacity.”).
                                             24
offending acts.” Andrews v. Fowler, 98 F.3d 1069, 1078 (8th Cir. 1996). “[T]o show

deliberate indifference or tacit authorization, [plaintiffs] must allege and ultimately prove

[Harrington and Langer] ‘had notice that the training procedures and supervision were

inadequate and likely to result in a constitutional violation.’” Livers v. Schenck, 700 F.3d

340, 355–356 (quoting Andrews, 98 F.3d at 1078). Although “[a] single incident, or a series

of isolated incidents, usually provides an insufficient basis upon which to assign

supervisory liability,” Howard v. Adkinson, 887 F.2d 134, 138 (8th Cir. 1989), no more

than two prior incidents are needed to find a supervisor liable, see Andrews, 98 F.3d at

1078 (two complaints not enough to impose Monell liability on city, but are enough for

supervisory liability). And “as the number of incidents grow[s], a finding of tacit

authorization or reckless disregard becomes more plausible.” Howard, 887 F.3d at 138. In

addition, courts may consider “inaction after learning of” a violation as “continuing

evidence of…tacit authorization or failure to take remedial action.” See Andrews, 98 F.3d

at 1078.

       Harrington’s and Langer’s deliberate indifference to and tacit authorization of their

subordinates’ misconduct caused Plaintiffs’ First, Fourth, and Fourteenth Amendment

rights to be violated. A pattern of constitutional violations committed by state troopers

against journalists during protests had emerged by the time Plaintiffs were injured. The

arrests of reporters during the protests following George Floyd’s murder were hardly the

first time that troopers had falsely arrested reporters during protests of high-profile police

killings: they had done so at least twice since 2015. See SAC ¶¶ 148, 151. Those two

incidents are sufficient to find supervisory liability. See Andrews, 98 F.3d at 1078. But

                                             25
that’s only the beginning of the pattern of unconstitutional conduct. Troopers committed

dozens more First, Fourth, and Fourteenth Amendment violations during the Floyd protests

prior to the violations that Plaintiffs suffered. See, e.g., SAC ¶¶ 23, 57–59. The striking

similarities between these earlier violations and those Plaintiffs suffered show a pattern of

similar unconstitutional acts.

       Harrington and Langer had notice of what was happening under their watch and

took no steps to improve troopers’ training or supervision. These events were well-

documented and received substantial local, national, and international press coverage—

indeed some incidents were caught on live television. See ¶ 23. And Governor Walz issued

a widely publicized apology after these events. ¶¶ 40–42. It was Harrington’s and Langer’s

deliberate indifference to adequately training and supervising troopers about the limits the

Constitution placed on troopers’ interactions with the press that made an apology

necessary.

       Defendants’ attempts to resist this conclusion miss the mark. They contend that

defects in Defendants’ training were not obviously likely to lead to a constitutional

violation. But that’s not so. And the cases they cite for support show why that’s the case.

See Dkt. 57 at 16 (citing Livers, 700 F.3d 356 (holding there was no obvious need to train

crime-scene-investigation employees not to fabricate evidence); Ambrose v. Young, 474

F.3d 1070, 1079–80 (8th Cir. 2007) (determining officer was not obviously trained

inadequately because he “knew downed power lines were dangerous and should be

avoided”)); see also Andrews, 98 F.3d at 1077 (concluding there was no “patently obvious

need…to specifically train officers not to rape young women”). These cases show that

                                             26
additional training is unnecessary when it would be on subjects that we learn about in

“elementary school.” Ambrose, 474 F.3d at 1080. The limitations that the Constitution

imposes on how troopers may treat the press during protests hardly fit that description. The

defects in Defendants’ training and supervision posed an obvious risk of harm to reporters’

rights.

          Those defects are attributable to State Defendants. While “general supervisory

authority” over an entity’s operations is not sufficient to assign supervisory liability, the

matter is otherwise when supervisors have the “authority to…make [organization]-wide

policy decisions,” as Harrington and Langer did here. Jackson, 747 F.3d at 544–45. And

where, as here, a supervisor has a statutory duty to supervise and establish department rules

and policies, he may be liable for violations of plaintiffs’ rights that flow from his failures

to discharge that duty appropriately. Id. That’s what happened in this case: as the

Commissioner of Public Safety, Harrington had the statutory duty to “provide training

programs for the purpose of obtaining qualified personnel for the State Patrol.” Minn. Stat.

§ 299D.03, subd. 6. Harrington’s failure to provide adequate training programs concerning

the rights of the press and caused Plaintiffs’ rights to be violated.

          Harrington and Langer’s argument that training was not necessary because state

troopers are “primarily tasked” with policing the state’s highways fails for three separate

reasons. Dkt. 57 at 16. First, the nature of troopers’ duties are factual matters, and should

not be construed in Defendants’ favor on a motion to dismiss. See Eckert v. Titan Tire

Corp., 514 F.3d 801, 806 (8th Cir. 2008) (“[A] court should construe the complaint

liberally in the light most favorable to plaintiff.”). Second, nowhere does the statute

                                              27
describing the duties of state troopers state that they are “primarily” or “principally tasked”

with monitoring traffic. See Minn. Stat. ¶ 299.D.03. Far from it. In fact, that statute provides

that troopers “have the power and authority” “to cooperate…with all sheriffs and other

police officers anywhere in the state”; “to assist and aid any peace officer whose life or

safety is in jeopardy”; and “to make arrest for public offenses committed in their presence

anywhere within the state.” Id. at subd. 1(b)(8), (9), (12). In short, troopers have

substantially more duties and authority than simply enforcing traffic laws. Third,

Defendants’ argument is belied by recent history. State troopers have responded to at least

three protests of high-profile police killings since 2015. They have violated reporters’

constitutional rights each time.

       Finally, Harrington and Langer’s substantial reliance on patently inapposite

authority shows the weakness of their position. First, Defendants contend that “a plaintiff

must establish a particular deficiency in the training.” Dkt. 57 at 15 (citing Birkeland as

Tr. for Birkeland v. Jorgenson, Civ. No. 17-1149, 2019 WL 1936736, at *10 (D. Minn.

May 1, 2019), reversed in part on other grounds, 2020 WL 4876743 (8th Cir. 2020)). But

a plaintiff asserting a claim for supervisory liability need establish no such thing. The court

in Birkeland was deciding what is required to “sustain a Monell claim based on deficient

policies regarding training.” Id. at *10. Second, Defendants rely on Lenz v. Wade, 490 F.3d

991 (8th Cir. 2007), to suggest that state troopers’ two violations of reporters’ constitutional

rights during protests in 2015 and 2017 are insufficient as a matter of law to provide notice

that training was needed. See Dkt. 57 at 16 (citing 490 F.3d at 995–96). That’s wrong. See

Andrews, 98 F.3d at 1078 (holding that two prior complaints can establish notice).

                                              28
Moreover, Lenz is not on point. The court was analyzing the plaintiff’s Eighth Amendment

claim for cruel and unusual punishment. Third, Harrington and Langer err in their assertion,

based on Whitney v. City of St. Louis, 887 F.3d 857 (8th Cir. 2018), that Plaintiffs’

complaint is deficient for allegedly failing to plead that Harrington and Langer were aware

of the 2015 and 2017 arrests. Dkt. 57 at 17 (citing 887 F.3d at 860). But Whitney did not

involve a supervisory-liability claim. Like Lenz, the court was analyzing an Eighth

Amendment claim, which requires a different showing to establish deliberate indifference

than does a claim for supervisory liability: the former has both an objective and a subjective

component while the latter is solely objective. Compare Lenz, 490 F.3d at 995–96 (holding

that under the Eighth Amendment, plaintiff must show there was a substantial risk of

serious harm to the inmate, and that the prison official subjectively disregarded that risk),

with Livers, 700 F.3d 355–356 (“[T]o show deliberate indifference or tacit authorization,

[plaintiffs] must allege and ultimately prove [defendants] ‘had notice that the training

procedures and supervision were inadequate and likely to result in a constitutional

violation.’”) (quoting Andrews, 98 F.3d at 1078)). Finally, Defendants’ reliance on Ulrich

v. Pope County, 715 F.3d 1054, 1061 (8th Cir. 2013), is also misplaced, as that case, like

Birkeland, concerned Monell claims against a county. See Dkt. 57 at 17 (citing 715 F.3d at

1061).

VIII. Harrington and Langer Are Not Entitled to Qualified Immunity.

         Harrington and Langer are not entitled to qualified immunity. For a complaint to be

dismissed under Rule 12(b)(6) based on qualified immunity, “defendants must show that

they are entitled to qualified immunity on the basis of the complaint.” Bradford v.

                                             29
Huckabee, 394 F.3d 1012, 1015 (8th Cir. 2005). Harrington and Langer have not made this

showing.

       They are not entitled to qualified immunity on Plaintiffs’ supervisory-liability

claims. The qualified-immunity standard mirrors the merits analysis of their claims for

supervisory liability: Plaintiffs must show that a supervisor “(1) received notice of a pattern

of unconstitutional acts committed by a subordinate and (2) was deliberately indifferent to

or authorized those acts.” S.M. v. Krigbaum, 808 F.3d 335, 340 (8th Cir. 2015). For the

reasons described in section VII, Plaintiffs have made this showing. Harrington and Langer

had ample notice that state troopers had violated in the past—and were continuing to

violate—journalists’ rights under the First, Fourth, and Fourteenth Amendments. Their

deliberate indifference to or tacit authorization of these unconstitutional acts led to the

violation of Plaintiffs’ rights.

       Harrington and Langer have argued only that they are entitled to qualified immunity

on the supervisory-liability claims. See Dkt. 57 at 23–26. They have made no such

arguments regarding any of Plaintiffs’ other claims. Since qualified immunity is an

affirmative defense, Hafley v. Lohman, 90 F.3d 264, 266 (8th Cir. 1996), Defendants have

missed their opportunity to raise this defense as to any of Plaintiffs’ other claims at this

point of the proceedings, see Hodges, 2020 WL 4459275, at *5.

IX.    Harrington and Langer are Liable under a Failure-to-Intervene Theory.

       Plaintiffs have plausibly alleged failure-to-intervene claims against Harrington and

Langer. Harrington and Langer’s objections to these causes of action rest on a

misunderstanding of both Plaintiffs’ claims and the law. Plaintiffs do not contend that

                                              30
Harrington and Langer are directly liable for not intervening. They instead allege that

Defendants’ conspiracy and supervisory failings include failing to intervene. That is a

viable theory under § 1983. See Smith v. Hartmann, No. 12-CV-00915, 2014 WL 4912010,

at *4 (N.D. Ill. Sept. 30, 2014) (holding that complaint stated claim for supervisory liability

both for excessive force and failure to intervene). And it is a theory that Plaintiffs have

sufficiently alleged, since they have pleaded that MPD and State Patrol officers did nothing

to stop their colleagues from committing excessive force against Plaintiffs, though the

officers were present and had an opportunity to intervene.

X.     No Eleventh Amendment Immunity Issues Are Presented.

       State Defendants complain that Plaintiffs are seeking damages against them in their

official capacities, in violation of the Eleventh Amendment. Dkt. 57 at 6–7. But Plaintiffs

are doing no such thing. Defendants cite only to the Second Amended Complaint’s prayer

for relief, which generally lists damages as one remedy sought. Id. at 7. But nowhere does

the operative complaint seek damages against the State Defendants in their official

capacities. Defendants’ arguments based on this mistaken premise are red herrings.

XI.    Plaintiffs Have Standing to Seek Declaratory and Injunctive Relief Against the
       State Defendants.

       State Defendants concede that the Eleventh Amendment poses no bar to Plaintiffs

seeking declaratory and injunctive relief against them. Id. (citing 281 Care Comm. v.

Arneson, 638 F.3d 621, 32 (8th Cir. 2011)). But Defendants nevertheless argue that

Plaintiffs are not entitled to declaratory or injunctive relief because they lack standing. This

conclusion is mistaken. Unlike the plaintiff in City of Los Angeles v. Lyons, 461 U.S. 95,


                                              31
101–03 (1983), who could not show that a single instance of police force evidenced a risk

of future harm, here, just the opposite is true. Journalists, including Plaintiffs, continue

their reporting duties day in and out. And they do so with considerable—and reasonable—

fear that they will be targeted again, including by the State Defendants. In light of the

substantial “evidence of [a] sustained pattern of conduct that resulted in numerous injuries

to members of the press,” Plaintiffs have standing to seek injunctive relief. Index

Newspapers, 2020 WL 5988501, at *4.

       In order to show a cognizable injury required to demonstrate standing, “[t]he

plaintiff must show that he ‘has sustained or is immediately in danger of sustaining some

direct injury’ as the result of the challenged official conduct” and “the injury or threat of

injury must be both ‘real and immediate,’ not ‘conjectural’ or ‘hypothetical.’” Lyons, 461

U.S. at 101–02 (citations omitted).

       In Lyons, the plaintiff sought an injunction based on a single police chokehold that

occurred five months before he filed suit. Id. at 105. In that circumstance, the Supreme

Court concluded that it was “no more than speculation to assert” that (1) the plaintiff would

be arrested again and (2) “be subjected to a chokehold without any provocation

whatsoever.” Id. at 108. “Past exposure to illegal conduct does not in itself show a present

case or controversy regarding injunctive relief...if unaccompanied by any continuing,

present adverse effects.” Id. at 102 (citation omitted).

       Lyons is readily distinguishable, and the Ninth Circuit’s recent opinion in Index

Newspapers does an excellent job of explaining why. Plaintiffs’ “risk of future injury is

not speculative.” Index Newspapers, 2020 WL 5988501, at *4. Rather than the single

                                             32
incident of misconduct alleged in Lyons, here Plaintiffs have alleged a “sustained pattern

of conduct that resulted in numerous injuries to members of the press.” Id. Plaintiffs’

operative pleading documents many instances of misconduct by State Defendants and their

agents. SAC ¶¶ 21, 23, 25, 40–44, 102, 159. These include the arrest of Omar Jimenez, id.

¶ 40, the separate arrest of WCCO reporter Tom Aviles, id. ¶ 40, the threats made against

a news crew from the Deutsche Welle network, id. ¶ 50, the use of tear gas and rubber

bullets against a group of journalists, including freelance photographer Philip

Montgomery, id. ¶¶ 57–59, the use of pepper spray and rubber bullets against a group of

roughly 20 journalists reporting near the Fifth Precinct police station, id. ¶¶ 60–64, the

firing of less-lethal projectiles at two Star Tribune reporters, id. ¶ 65, and the pepper

spraying and shooting of NBC News photographer Ed Ou, id. ¶ 75. Plaintiffs Tannen

Maury and Stephen Maturen were arrested by law enforcement officers they believe were

agents of State Defendants. Id. ¶¶ 114–20. Plaintiff Michael Shum, a reporter for the New

York Times, was physically assaulted by state troopers in the course of his duties. Id. ¶¶

121–22. There is every reason to believe, moreover, that these documented instances only

scratch the surface of State Defendants’ misconduct. Id. ¶ 91. Many members of Plaintiff

The Communications Workers of America have been targeted by Defendants. Id. ¶ 136.

And Plaintiffs’ complaint details instances of past misconduct targeting journalists by the

State Defendants. Id. ¶ 148–52. This pattern of abuse demonstrates that the risk of future

injury is immediate and real.

       “The nature of [P]laintiffs’ injuries also sharply differs from the substantive due

process injury asserted in Lyons.” Index Newspapers, 2020 WL 5988501, at *5. Here,

                                            33
Plaintiffs allege that Defendants’ conduct has “‘chilled’ the exercise of their First

Amendment rights, and that this First Amendment injury is ongoing.” Id. “A chilling of

First Amendment rights can constitute a cognizable injury, so long as the chilling effect is

not ‘based on a fear of future injury that itself [is] too speculative to confer standing.’” Id.

(citing Munns v. Kerry, 782 F.3d 402, 410 (9th Cir. 2015). See also Balogh v. Lombardi,

816 F.3d 536, 542 (8th Cir. 2016) (“A chilling effect on speech protected by the First

Amendment can constitute an injury in fact.”); Libertarian Party of L.A. Cty. v. Bowen,

709 F.3d 867, 870 (9th Cir. 2013) (“[A]s the Supreme Court has recognized, a chilling of

the exercise of First Amendment rights is, itself, a constitutionally sufficient injury.”). As

Plaintiffs’ amended complaint sets out in detail, Plaintiffs’ speech has been chilled by

Defendants’ misconduct. SAC ¶¶ 8, 38, 136, 240, 249–50, 271, 287. The chill caused by

Defendants’ policy and custom of targeting journalists covering protests represents both an

imminent and ongoing injury. Index Newspapers, 2020 WL 5988501, at *5.

       Lyons is distinguishable for a third, related reason: while it was certainly speculative

to assume that Lyons would be arrested again—a predicate to even being in a position to

be choked a second time—there is no speculation needed to determine that Plaintiffs in

this case will continue to engage in journalism. They intend to continue covering law

enforcement’s response to protests—day in and day out. E.g., SAC ¶ 112. This so-called

innocence barrier—the requirement that the plaintiff commit a crime before he’s even in a

position to face the unlawful conduct—is thus no barrier here. See Roe v. City of New York,

151 F. Supp. 2d 495, 503–04 (S.D.N.Y. 2001) (collecting cases and distinguishing Lyons

on the basis that plaintiffs were engaging in lawful behavior).

                                              34
       It is speculative—on Defendants’ part—to assume that no further protests will occur

in Minnesota. There have already been protests related to a suicide in downtown

Minneapolis that was initially reported to be a police killing. See Michael Levenson,

Minneapolis Homicide Suspect’s Suicide Spurs More Protests, Police Say, N.Y. Times,

Aug. 26, 2020. Further protests occurred when Derek Chauvin was released on bail. Abby

Simons, More Than 50 Protesters Arrested During Faceoff With Law Enforcement in

Minneapolis After Derek Chauvin Release, Star Tribune, Oct. 8, 2020. Protests occurred

again when the judge presiding over Chauvin’s criminal trial dismissed the State’s third-

degree murder charge. Amy Forliti, Judge Dismisses One Charge Against Former Cop in

Floyd’s Death, A.P., October 22, 2020. The State Patrol was called in to assist with these

protests. And it is no answer to suggest that no more serious protests will occur. The coming

months will bring an election and the result of the state criminal trial against Chauvin and

the other charged officers. It is not unreasonable to conclude that serious protests will occur

in the future and that Defendants will continue their pattern of abuse against journalists.

       Defendants’ arguments also rely on the implicit assumption that the unconstitutional

conduct complained of was an isolated set of occurrences and not an ongoing policy or

custom. Dkt. 57 at 8. But this assumption is wrong. No one would question that a class of

journalists would be entitled to declaratory and injunctive relief based on a threat of future

harm if a law enforcement agency had a written policy authorizing threats, violence, and

arrest of journalists covering protests. If that’s true, then there is no sound reason to treat a

de facto policy or custom any differently.



                                               35
       Lyons involved a single incident, and a single incident is typically insufficient to

establish a policy or custom of violating a constitutional right. See City of Oklahoma City

v. Tuttle, 471 U.S. 808, 823–24 (1985). But even a case involving many law enforcement

officers violating a constitutional right in one incident or over a short period of time can

demonstrate a policy or custom of violating constitutional rights—even if the defendant

has no history of doing so. See McElroy v. City of Lowell, 741 F. Supp. 2d 349, 354 (D.

Mass 2010) (citing Kibbe v. City of Springfield, 777 F.2d 801, 805 (1st Cir. 1985);

Bordanaro v. McLeod, 871 F.2d 1151, 1157 (1st Cir. 1989); Webster v. City of Houston,

689 F.2d 1220 (5th Cir. 1982)) (“[T]he presence of a large contingent of officers working

in concert can provide evidence of municipal policy even when the conduct relates to a

single incident.”).

       Such unlawful policies or customs can equally be inferred from a failure to correct

course after a single incident, see, e.g., Grandstaff v. City of Borger, 767 F.2d 161, 171

(5th Cir. 1985), or a failure to train law enforcement agents where the need for more

training or more supervision was so obvious, and the training or supervision was so

inadequate, that a constitutional violation was likely. Doe v. Fort Zumwalt R-II School

Dist., 920 F.3d 1184, 1189 (8th Cir. 2019) (citing City of Canton v. Harris, 489 U.S. 378,

388, 390 (1989)).

       Under any of these three analytical frames, Plaintiffs have shown that State

Defendants have an unwritten policy or custom of targeting journalists covering serious

protests. Defendants targeted journalists in hundreds of discrete incidents during the initial

protests following George Floyd’s murder. There is no evidence that Defendants have

                                             36
changed their policies. And the most logical inference to be drawn from the patently

unconstitutional conduct targeting protesters is that Defendants endorsed a policy of

allowing such conduct.

       It is simply not reasonable to claim that these journalists face no specter of future

harm. See Kolender, 461 U.S. at 355; Lake v. Speziale, 580 F. Supp. 1318 (D. Conn. 1984);

Thomas v. Cty. of Los Angeles, 978 F.2d 504, 508 (9th Cir. 1992) (distinguishing Lyons

where “numerous instances of police misconduct have occurred in a small six by seven

block area, some minority residents of the area have been mistreated by deputies more than

once, and many victims purportedly did nothing to warrant detention or apprehension prior

to the mistreatment.”); Maryland State Conference of NAACP Branches v. Maryland Dep’t

of State Police, 72 F. Supp. 2d 560, 564–65 (D. Md. 1999) (finding plaintiffs to have

standing to enjoin racially discriminatory vehicle stops); National Congress for Puerto

Rican Rights v. City of New York, 75 F. Supp. 2d 154, 162 (S.D.N.Y. 1999) (standing to

enjoin racially discriminatory stop and frisk policy).

XII.   Plaintiffs Goyette, Lassig, Maury, Maturen, and Nelson Have Standing to
       Assert Their Claims Against the State Defendants.

       Defendants separately argue that Plaintiffs “Goyette, Lassig, Maury, Maturen, and

Nelson lack standing to bring claims against State Defendants because they do not allege

that State Defendants injured them.” Dkt. 57 at 26. This is wrong for three reasons. First,

it is wrong on the facts: Maury, Maturen, and Nelson all allege that they were injured by

the State Defendants. Maury and Maturen believe that they were falsely arrested by the

State Patrol, and Nelson was with Shum when state troopers terrorized them with tear gas


                                             37
and projectiles. See SAC ¶¶ 117–19, 122, 125–28. Second, all Plaintiffs assert conspiracy

claims for injuries caused by the Defendants. Third, even assuming arguendo that

Plaintiffs had not been injured in any fashion by State Defendants, that would impact only

their damages claims; it would not make a whit of difference to their claims for equitable

relief. They are entitled to equitable relief if their “injury or threat of injury [is] ‘real and

immediate.’” Lyons, 461 U.S. at 101–02. (citations omitted). Defendants’ “assertion

presupposes that a plaintiff must have suffered an injury in the past in order to challenge

the future enforcement of an unconstitutional [policy or custom], and of course, that is not

the law.” Richardson v. Texas Secretary of State, --- F. Supp. 3d ----, No. SA-19-cv-00963,

2020 WL 5367216, at *27 n.33 (W.D. Tex. Sept. 8, 2020). Indeed, Defendants’ position

would make any pre-enforcement challenge to an unconstitutional statute, rule, or policy

impossible. This, of course, is not the law either. See Minnesota RFL Republican Farmer

Labor Caucus v. Freeman, No. 19-cv-1949, --- F. Supp. 3d ----, 2020 WL 5512509, at *2

(D. Minn. Sept. 14, 2020) (standards for pre-enforcement challenges).

       For the reasons discussed in the preceding paragraphs, the ongoing and future injury

caused by Defendants is not limited to individual journalists who were specifically targeted

in the past. A journalist who sees her colleagues shot, beaten, arrested, and threatened is

just as chilled in the exercise of her current duties as a journalist who experienced such

mistreatment directly. Moreover, there is no indication that the likelihood of future harm

is any different for Plaintiffs Goyette, Lassig, Maury, Maturen, and Nelson as compared to

any other journalists. Defendants’ policy and custom of targeting members of the press

puts them at risk in equal measure.

                                               38
XIII. Plaintiff The Communications Workers of America Has Standing to Assert
      Claims Against the State Defendants.

       Defendants attack the standing of Plaintiff The Communications Workers of

America (“CWA”), but here, too, Defendants’ critiques are misplaced.

       Associational standing is available when “(1) the individual members would have

standing to sue in their own right; (2) the organization’s purpose relates to the interests

being vindicated; and (3) the claims asserted do not require the participation of individual

members.” Sierra Club v. U.S. Army Corps of Eng’rs, 645 F.3d 978, 986 (8th Cir. 2011)

(citing Hunt v. Wash. State Apple Adver. Comm’n, 432 U.S. 333, 343 (1977)). An

organizational plaintiff “need not establish that all of its members would have standing to

sue individually so long as it can show that ‘any one of them’ would have standing.” Iowa

League of Cities v. EPA, 711 F.3d 844, 869 (8th Cir. 2013) (quoting Warth v. Seldin, 422

U.S. 490, 511 (1975)).

       Defendants first argue that “the claims involved require individualized inquiries into

the facts and circumstances for all injured class members.” Dkt. 57 at 29. Given the

similarities between Plaintiffs’ experiences, there is no reason to accept that

characterization, especially not on a motion to dismiss. But there is an even more

compelling reason to reject Defendants’ argument: where an organizational plaintiff “seeks

only declaratory and prospective injunctive relief, the participation of individual

[members]...is not required.” Heartland Acad. Cmty. Church v. Waddle, 427 F.3d 525, 533

(8th Cir. 2005); Pietsch v. Ward Cty., 446 F. Supp. 3d 513, 530 (D. N.D. 2020). That is the




                                             39
case here. CWA’s members are identically situated with respect to the prospective relief

sought, which is uniform as to all Plaintiffs and the proposed class. Dkt. 53 at 112–13.

       Defendants also argue that purported conflicts among CWA’s members preclude

organizational standing. Dkt. 57 at 30–31. But this argument fails as well.

       To begin, Defendants mistakenly characterize the absence of conflicts as a

standalone prerequisite to organizational standing on equal footing with the three canonical

Hunt factors. Id. at 29. That’s not correct. Instead, conflicts may serve as evidence that “the

organization’s purpose [does not] relate[] to the interests being vindicated,” or that “the

claims asserted do not require the participation of individual members.” Minnesota R-80

Med. Transp. Coal. v. Comm’r of the Minnesota Dept. of Human Servs., No. 17-4539, 2018

WL 4120075, at *5 (D. Minn Aug. 29, 2018). For example, where the members’ “status

and interests are...diverse and the possibilities of conflict...obvious,” the organization may

not be “an appropriate vehicle to litigate the claims of its members.” See Associated Gen.

Contractors of N.D. v. Otter Tail Power Co., 611 F.2d 684, 691 (8th Cir. 1979). Similarly,

organizational standing may be inappropriate where the association asserts “damages

claims [which] are not common to the entire membership, nor shared by all in equal

degree.” Warth v. Seldin, 422 U.S. 490, 515 (1975). Unanimity of membership is not

required. See e.g., Sierra Club v. Glickman, 82 F.3d 106, 110 (5th Cir. 1996). Typically,

only obvious conflicts between an association’s members will defeat standing. Otter Tail,

611 F.2d at 691.




                                              40
       No such conflicts have been demonstrated here. First, any arguments on this front

are premature and should be tested in discovery. There is no evidence that, for example,

any of the Defendants in this case or their employees are members of CWA.

       Second, none of the claimed conflicts undermine the Hunt factors in the context of

this case. CWA, as a union representing journalists, is certainly “an appropriate vehicle to

litigate the claims of its members.” Associated Gen. Contractors, 611 F.2d at 691. No

interest is more germane to a union’s existence than protecting the physical well-being and

safety of its members. Nor could any law enforcement member claim any cognizable

interest in engaging in unprovoked and unconstitutional attacks on journalists. Conflicts

among an organization’s members must relate to range of legally permissible outcomes

that affect members differently. Id. For much the same reasons, the purported conflicts

raised by Defendants do not necessitate “the participation of individual members” in this

lawsuit. Minnesota R-80, 2018 WL 4120075, at *5. No members of CWA have an interest

in engaging in the sort of “uncivilized” conduct at issue here. See Dkt. No. 35, at 9 n.5; cf.

Medina v. United States, 259 F.3d 220, 225 (4th Cir. 2001) (“[O]fficials do not possess

discretion to violate constitutional rights or statutes.”) (quoting United States Fid. Guar.

Co. v. United States, 837 F.2d 116, 120 (3d Cir. 1988)). And “the participation of individual

[members]...is not required” where, as here, the organization “seeks only declaratory and

prospective injunctive relief.” Heartland Acad., 427 F.3d at 533.

       Finally, any concerns about conflicts of interest are “allayed where the litigation

was properly authorized in accordance with the association’s procedures.” Retired Chicago



                                             41
Police Ass’n v. City of Chicago, 76 F.3d 856, 865 (7th Cir. 1996). That is exactly what

occurred here.

                                   CONCLUSION

      For the foregoing reasons, Defendants’ motion should be denied.


Dated: October 29, 2020                        Respectfully submitted,

                                               s/Adam W. Hansen
                                               Adam W. Hansen (#0391704)
                                               Colin Reeves*
                                               APOLLO LAW LLC
                                               333 Washington Avenue North
                                               Suite 300
                                               Minneapolis, MN 55401
                                               Telephone: (612) 927-2969
                                               Fax: (419) 793-1804
                                               adam@apollo-law.com

                                               Kevin C. Riach (#0389277)
                                               Dulce J. Foster (#0285419)
                                               Pari I. McGarraugh (#0395524)
                                               Jacob P. Harris (#0399255)
                                               FREDRIKSON & BYRON, P.A.
                                               200 South Sixth Street, Suite 4000
                                               Minneapolis, MN 55402-1425
                                               Telephone: (612) 492-7000
                                               kriach@fredlaw.com
                                               dfoster@fredlaw.com
                                               pmcgarraugh@fredlaw.com
                                               jharris@fredlaw.com

                                               Teresa Nelson (#269736)
                                               AMERICAN CIVIL LIBERTIES UNION OF
                                               MINNESOTA
                                               P.O. Box 14720
                                               Minneapolis, MN 55414
                                               Telephone: (651) 529-1692
                                               tnelson@aclu-mn.org


                                          42
     * admitted pro hac vice

     Attorney for Plaintiffs
     and the Proposed Classes




43
